Bleckley, Judge.
This is a second appearance of the same substance, with some change of form. The case came up before as a legal case, in plain, legal clothing, 55 Oa., 11. It comes now in a mixed costume, partly legal and partly equitable. But neither in the pleadings nor the evidence is there a good equitable case; and it takes that, in both, to succeed, the legal case having been pronounced insufficient. It is impossible for a plaintiff to prevail unless he can bring together all the elements requisite to a good case at law, or a good case in equity. One or the other. He may use, in either case, in either court, the same materials, but when he combines them, he must be able to say, here are enough, and of the right sort, to constitute a complete ease. There are numerous points in the record, but only those which are fundamental need to be examined, for they are decisive of this litigation.
1. The judgments have no lien upon the land; and they cannot be enforced against it by levy and sale, without further proceedings. This was ruled on the former writ of error. The further proceedings most appropriate, would be to have the judgments amended, so as to operate on the effects of the intestate; have the executions amended to conform; search made for property unadministered; if none be found, a return made of nulla bona ; then, if the administrator were insolvent or beyond the jurisdiction, either file a bill alleging all these facts, or levy the executions upon the land, and depend upon condemning it by proving fraud, or by pleading and proving, in aid of the levy, all the facts which would be requisite to maintain a bill in equity. Certainly, the property of a deceased person cannot be sold under an execution which directs the seizure of the administrator’s property. The judgment and execution must be de bonis testatoris, not de bonis propriis. 57 Ga., 159; Lemon vs. Thaxton, 59 Ib., 706.
*5042. That the judgments are not void but amendable, has been many times decided, the last time in Redd, trustee, vs. Davis, 59 Ga., 823. If the executions were correct, it is possible that amending the judgments would go in support of the levies, and not work their defeat. Ib., 351. But as the executions are wrong, and would, themselves, have to undergo amendment, the fall of the levies would ensue by the express terms of the statute. Code, §3495.
3. But the obstacle to the plaintiff, which seems utterly insurmountable, is, that according to the actual facts of the case, as pleaded and proved, he is not without ample remedy against the administrator at law, and has no need to pursue assets of the estate which have been administered. On the question of assets, the administrator is concluded by the judgments, though the judgments have to be amended in order to reach them. 57 Ga., 136. The administrator is not insolvent, so that whether, in fact, he has or has not assets belonging to the estate, makes no difference. Under the facts in evidence, he must produce enough to pay these judgments, or else pay them out of his own means. His means are ample, and not beyond the creditor’s reach. And the administrator has taken measures to protect himself. He has procured a decree, on a bill which he brought years ago, to sell this very land in order to apply the proceeds to these judgments. He has thus attended to his own business in his own way, and there seems to be no reason why he or his representatives should not settle these judgments or why the plaintiff should look elsewhere for their payment. If the decree which the administrator took for his protection, against the heir, has become dormant, that is the result of his own forbearance, and is no concern of this plaintiff. "Why should the latter resort to a court of equity, or invoke the equitable powers of a court of law ? He needs no such assistance. Let him proceed in the regular path, and he will have his reward. Between this case and Redd, trustee, vs Davis, supra, there is a wide difference. In that case, the creditor had no available remedy other than to pursue the *505administered assets. Here, on the contrary, the remedy against the administrator is adequate and complete. It was ruled when this case was here before, that to follow assets in a court of law, the creditor must allege and prove the same substantial facts as would be required to entitle him to relief in equity; and it was said in the body of the opinion, that he could not subject the land by levy without pleading the facts in aid of the levy. What facts ? The same substantial facts as would be required to entitle him to relief in equity. But what relief in equity does this creditor need, on the facts which he has now alleged and proved ? None, whatever. If he needs none, equity would grant him none, for it is a rule of that court to assist those, and those only, who need assistance. For two reasons, the plaintiff has not a good case at law against this land; the first is, that the land was administered (so far as a delivery to the heir in kind, or final settlement, can amount to administration,) before the judgments were rendered; the second is, that the judgments and executions (the presumption being that the executions follow the judgments) are not de lonis testatoris. And for one absolutely controlling reason, the plaintiff has not a good case in equity against the land, and that is, he has a safe, speedy and certain remedy against the administrator, at law; a remedy which, being rightly prosecuted, will leave nothing for equity to do.
In the opinion of this court, the superior court erred a second time in refusing a new trial to the claimant, the plaintiff in error.
Judgment reversed.